 



EXHIBIT 10.1
THE CORPORATE EXECUTIVE BOARD
DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page

                  ARTICLE I TITLE AND DEFINITIONS     1     1.1    
Definitions
    1   ARTICLE II PARTICIPATION     4          
 
        ARTICLE III DEFERRAL ELECTIONS     4     3.1    
Elections to Defer Compensation
    4     3.2    
Investment Elections
    6          
 
        ARTICLE IV DEFERRAL ACCOUNTS AND TRUST FUNDING     6     4.1    
Deferral Accounts
    6     4.2    
Company Contribution Account
    7     4.3    
Trust Funding
    7          
 
        ARTICLE V VESTING     8          
 
        ARTICLE VI DISTRIBUTIONS     8     6.1    
Distribution of Deferred Compensation and Discretionary Company Contributions
    8     6.2    
Reserved
    10     6.3    
Hardship Distribution
    10     6.4    
Inability to Locate Participant
    10          
 
        ARTICLE VII ADMINISTRATION     10     7.1    
Committee
    10     7.2    
Committee Action
    10     7.3    
Powers and Duties of the Committee
    11     7.4    
Construction and Interpretation
    11     7.5    
Information
    11     7.6    
Compensation, Expenses and Indemnity
    12     7.7    
Quarterly Statements
    12     7.8    
Disputes
    12          
 
        ARTICLE VIII MISCELLANEOUS     13     8.1    
Unsecured General Creditor
    13     8.2    
Restriction Against Assignment
    13     8.3    
Withholding
    14     8.4    
Amendment, Modification, Suspension or Termination
    14   8.5    
Governing Law
    15     8.6    
Receipt or Release
    15     8.7    
Payments on Behalf of Persons Under Incapacity
    15   8.8    
Limitation of Rights and Employment Relationship
    15   8.9    
Headings
    15  

-i-



--------------------------------------------------------------------------------



 



THE CORPORATE EXECUTIVE BOARD

DEFERRED COMPENSATION PLAN
     The Corporate Executive Board Company (the “Company”) has determined that
it is in the best interests of the Company to establish The Corporate Executive
Board Deferred Compensation Plan (the “Plan”) for a select group of management
or highly compensated employees in order to serve as a vehicle for attracting,
incentivizing, and retaining high quality executive employees. As of the
Effective Date set forth herein, this Plan has been adopted to read as follows:
ARTICLE I
TITLE AND DEFINITIONS
     1.1 Definitions.
          Whenever the following words and phrases are used in this Plan, with
the first letter capitalized, they shall have the meanings specified below.
          (a)     “Account” or “Accounts” shall mean all of such accounts as are
specifically authorized for inclusion in this Plan.
          (b)      “Base Salary” shall mean a Participant’s annual base salary
and such commissions and bonuses as may be designated as deferrable as Base
Salary by the Committee and which do not otherwise meet the definition of
Incentive Compensation. Base Salary shall exclude all other bonus, incentive and
all other remuneration for services rendered to the Company and shall be
determined prior to reduction for any salary contributions to a plan established
pursuant to Sections 125, 132 or 401(k) of the Code. In the case of a
Participant who is a member of the Board of Directors, the term “Base Salary”
shall also include any director fees or director retainers otherwise payable to
such Participant.
          (c)     “Beneficiary” or “Beneficiaries” shall mean the person or
persons, including a trustee, personal representative or other fiduciary, last
designated in writing by a Participant in accordance with procedures established
by the Committee to receive the benefits specified hereunder in the event of the
Participant’s death. No beneficiary designation shall become effective until it
is filed with the Committee. Any designation shall be revocable at any time
through a written instrument filed by the Participant with the Committee with or
without the consent of the previous Beneficiary. No designation of a Beneficiary
other than the Participant’s spouse shall be valid unless consented to in
writing by such spouse. If there is no such designation or if there is no
surviving designated Beneficiary, then the Participant’s surviving spouse shall
be the Beneficiary. If there is no surviving spouse to receive any benefits
payable in accordance with the preceding sentence, the Participant’s estate, as
represented by the duly appointed and currently acting personal representative
of the Participant’s estate (which shall include either the Participant’s
probate estate or living trust) shall be the Beneficiary. In any case where
there is no such personal representative of the Participant’s estate duly
appointed and

 



--------------------------------------------------------------------------------



 




acting in that capacity within ninety (90) days after the Participant’s death
(or such extended period as the Committee determines is reasonably necessary to
allow such personal representative to be appointed, but not to exceed one
hundred eighty (180) days after the Participant’s death), then Beneficiary shall
mean the person or persons who can verify by affidavit or court order to the
satisfaction of the Committee that they are legally entitled to receive the
benefits specified hereunder. In the event any amount is payable under the Plan
to a minor, payment shall not be made to the minor, but instead be paid (a) to
that person’s living parent(s) to act as custodian, (b) if that person’s parents
are then divorced, and one parent is the sole custodial parent, to such
custodial parent, or (c) if no parent of that person is then living, to a
custodian selected by the Committee to hold the funds for the minor under the
Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in which
the minor resides. If no parent is living and the Committee decides not to
select another custodian to hold the funds for the minor, then payment shall be
made to the duly appointed and currently acting guardian of the estate for the
minor or, if no guardian of the estate for the minor is duly appointed and
currently acting within sixty (60) days after the date the amount becomes
payable, payment shall be deposited with the court having jurisdiction over the
estate of the minor. Payment by Company pursuant to any unrevoked Beneficiary
designation, or to the Participant’s estate if no such designation exists, of
all benefits owed hereunder shall terminate any and all liability of Company.
          (d)      “Board of Directors” or “Board” shall mean the Board of
Directors of Company.
          (e)      [Reserved]
          (f)      “Code” shall mean the Internal Revenue Code of 1986, as
amended.
          (g)      “Committee” shall mean the Compensation Committee of the
Board, which shall administer the Plan in accordance with Article VII.
          (h)      “Company” shall mean The Corporate Executive Board Company.
          (i) “Company Contribution Account” shall mean the bookkeeping account
maintained by the Committee for each Participant that is credited with an amount
equal to the Participant’s Company Discretionary Contribution Amount, if any,
and Company Matching Contribution Amount, if any, and earnings and losses on
such amounts pursuant to Section 4.2.
          (j) “Company Discretionary Contribution Amount” shall mean such
discretionary amount if contributed by the Company for a Participant for a Plan
Year. Such amount may differ from Participant to Participant in amount,
including no contribution and including differences expressed as different
percentages of Compensation.
          (k)      “Company Matching Contribution Amount” shall mean such
amount, if any, contributed by the Company for each Participant for a Plan Year.
Such amount may differ from Participant to Participant in amount, including no
contribution and including differences expressed as different percentages of
Compensation.
          (l)      “Compensation” shall mean Base Salary and Incentive
Compensation.

-2-



--------------------------------------------------------------------------------



 



          (m)      “Deferral Account” shall mean the bookkeeping account
maintained by the Committee for each Participant that is credited with amounts
equal to (1) the portion of the Participant’s Compensation that he or she elects
to defer, and (2) earnings and losses pursuant to Section 4.1.
          (n)      “Disabled” or “Disability” shall mean the Participant is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three months under a disability program covering
employees of the Company. The Committee shall determine whether or not a
Participant has become Disabled for purposes of the Plan.
          (o)      “Distributable Amount” shall mean the vested balance in the
Participant’s Deferral Account and Company Contribution Account.
          (p)      “Effective Date” shall be July 1, 2005
          (q)      “Eligible Employee” shall mean (i) those employees who job
titles are listed in Exhibit A attached hereto and (ii) any outside director of
the Company.
          (r)      “Fund” or “Funds” shall mean one or more of the investment
funds selected by the Committee pursuant to Section 3.2(b).
          (s)      “Hardship Distribution” shall mean a severe financial
hardship to the Participant resulting from an unforeseeable emergency. An
unforeseeable emergency shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The circumstances that would
constitute an unforseeable emergency will depend upon the facts of each case,
but, in any case, a Hardship Distribution may not be made to the extent that
such hardship is or may be relieved (i) through reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant’s assets, to the
extent the liquidation of assets would not itself cause severe financial
hardship, or (iii) by cessation of deferrals under this Plan.
          (t)      “Incentive Compensation” shall mean such bonuses and/or
commissions as may be designated as deferrable as Incentive Compensation by the
Committee and which are based on services performed for the Company over a
period of at least twelve (12) months and which meet the requirements of
“performance-based compensation” as defined in Section 409A(a)(4)(B)(iii) of the
Code.
          (u)      “Initial Election Period” shall mean the thirty (30) day
period prior to the Effective Date of the Plan, or the thirty (30) day period
following the time an employee shall first be designated by the Company as an
Eligible Employee.

-3-



--------------------------------------------------------------------------------



 



           (v)      “Interest Rate” shall mean, for each Fund, an amount equal
to the net gain or loss on the assets of such Fund determined on a daily basis.
          (w)      “Key Employee” shall mean those employees defined under
Section 416(i) of the Code without regard to paragraph (5) thereof.
          (x)      “Participant” shall mean any Eligible Employee who becomes a
Participant in this Plan in accordance with Article II.
          (y)      “Payment Date” shall be the date selected by the Participant
to receive or to commence receipt of benefits under the Plan, subject to the
rules set forth under the Plan or the date on which the rules of the Plan
otherwise provide for a payment to the Participant or the Participant’s
Beneficiary.
          (z)      “Plan” shall be The Corporate Executive Board Deferred
Compensation Plan.
          (aa)      “Plan Year” shall be March 1 to February 28. The first Plan
Year shall be July 1 to February 28.
          (bb)      “Scheduled Withdrawal Date” shall mean the distribution date
elected by the Participant for an in-service withdrawal of amounts from the
Participant’s Accounts which were deferred in a given Plan Year, and earnings
and losses attributable thereto, as set forth on the election form for such Plan
Year.
          (cc)      “Trust” shall mean the grantor trust initially established
between the Company and First American Trust, FSB.
          (dd)      “Trustee” shall mean First American Trust, FSB.
ARTICLE II
PARTICIPATION
     An Eligible Employee shall become a Participant in the Plan by completing
certain electronic enrollment procedures, including any required insurance
applications.
ARTICLE III
DEFERRAL ELECTIONS
     3.1 Elections to Defer Compensation.
          (a)      Initial Election Period. Subject to the provisions of
Article II, each Eligible Employee may elect to defer Compensation by filing
with the Committee an election that conforms to the requirements of this
Section 3.1, following certain electronic election procedures established by the
Committee, no later than the last day of his or her Initial Election Period.

-4-



--------------------------------------------------------------------------------



 



          (b)      General Rule. The amount of Compensation which an Eligible
Employee may elect to defer is such Compensation earned on or after the time at
which the Eligible Employee elects to defer in accordance with Sections 1.1(u)
and 3.1(a) and shall be a percentage which shall not exceed One Hundred Percent
(100%) of the Eligible Employee’s Compensation, provided that the total amount
deferred by a Participant shall be limited in any calendar year, if necessary,
by the amounts needed to satisfy Social Security Tax (including Medicare),
income tax and employee benefit plan withholding requirements all as determined
in the sole and absolute discretion of the Committee. The minimum contribution
which may be made in any Plan Year by an Eligible Employee shall not be less
than Five Thousand Dollars ($5,000), provided such minimum contribution can be
satisfied from any element of Compensation. Notwithstanding the previous
sentence, the minimum contribution shall be reduced for the first Plan Year to
the amount of Three Thousand Dollars ($3,000).
          (c)      Duration of Compensation Deferral Election. In the case of an
Eligible Employee who first becomes eligible to participate in the Plan as of
the Effective Date, such Eligible Employee’s initial election to defer
Compensation must be prior to the Effective Date and is to be effective with
respect to Compensation earned after such deferral election is processed. Such
election shall be irrevocable for a Plan Year and shall continue in effect
unless and until modified for subsequent Plan Years. The Committee may, in its
discretion and on a year by year basis, permit a Participant to make separate
elections in respect of (i) the component of Base Salary which does not consist
of bonus and/or commissions and (ii) the component of Base Salary which does
consist of bonus and/or commissions. A Participant may increase, decrease or
terminate a deferral election with respect to Base Salary for any subsequent
Plan Year by filing a new election not less than fifteen (15) days prior to the
beginning of the next calendar year. A Participant may increase, decrease or
terminate a deferral election with respect to Incentive Compensation for any
subsequent Plan Year by filing a new election not less than six months prior to
the end of twelve (12) month performance period on which such Incentive
Compensation is based. In the case of an employee who becomes an Eligible
Employee after the Effective Date, such Eligible Employee shall have thirty
(30) days after the date he or she has become an Eligible Employee to make an
Initial Election with respect to Compensation. Such election shall be for the
remainder of the Plan Year, in the event the Plan Year has commenced. In the
event that an election which is made in respect of a Plan Year covers a
component of Base Salary which is earned in part during such Plan Year and in
part during the immediately succeeding Plan Year, such election shall not apply
to any portion of such component of Base Salary at the time such component of
Base Salary becomes otherwise payable in such immediately succeeding Plan Year.
Instead, any deferral relating to such component of Base Salary must instead be
made (i) through a separate election during the calendar year preceding the
calendar year in which such component of Base Salary otherwise becomes payable
or (ii) through a continuation of the original election into such subsequent
Plan Year through a failure to modify or revoke such original election.
          (d)      Elections other than Elections during the Initial Election
Period. Subject to the limitations of Section 3.1(b) above, any Eligible
Employee who has terminated a prior Compensation deferral election may elect to
again defer Compensation, by filing an election, on a form provided by the
Committee, to defer Compensation as described in Sections 3.1(b) and

-5-



--------------------------------------------------------------------------------



 



3.1(c) above. An election to defer Compensation must be filed in a timely manner
in accordance with Section 3.1(c).
     3.2 Investment Elections.
          (a)      At the time of making the deferral elections described in
Section 3.1, the Participant shall designate, on a form provided by the
Committee, the types of investment funds in which the Participant’s Account will
be deemed to be invested for purposes of determining the amount of earnings to
be credited to that Account. In making the designation pursuant to this
Section 3.2, the Participant may specify that all or any percentage of his or
her Account be deemed to be invested, in whole percentage increments, in one or
more of the types of investment funds provided under the Plan as communicated
from time to time by the Committee. A Participant may change the designation
made under this Section 3.2 by filing an election, on a form provided by the
Committee, which change shall be made effective as soon as reasonably
practicable after receipt by the Committee of such form. If a Participant fails
to elect a type of fund under this Section 3.2, he or she shall be deemed to
have elected the money market type of investment fund.
          (b)      Although the Participant may designate the type of investment
funds used to measure the earnings or losses to be credited to the Participant’s
Accounts, the Committee shall have the right to change the range and type of
available investment funds for these purposes at any time and from time to time.
The Committee shall select from time to time, in its sole and absolute
discretion, commercially available investments of each of the types communicated
by the Committee to the Participant pursuant to Section 3.2(a) above to be the
Funds. The Interest Rate of each such commercially available investment fund
shall be used to determine the amount of earnings or losses to be credited to
the Participant’s Account under Article IV.
ARTICLE IV
DEFERRAL ACCOUNTS AND TRUST FUNDING
     4.1 Deferral Accounts.
          The Committee shall establish and maintain a Deferral Account for each
Participant under the Plan. Each Participant’s Deferral Account shall be further
divided into separate subaccounts (“investment fund subaccounts”), each of which
corresponds to an investment fund elected by the Participant pursuant to
Section 3.2(a). A Participant’s Deferral Account shall be credited as follows:
          (a)      As soon as administratively feasible after amounts are
withheld and deferred from a Participant’s Compensation, the Committee shall
credit the investment fund subaccounts of the Participant’s Deferral Account
with an amount equal to Compensation deferred by the Participant in accordance
with the Participant’s election under Section 3.2(a); that is, the portion of
the Participant’s deferred Compensation that the Participant has elected to be
deemed to be invested in a certain type of investment fund shall be credited to
the investment fund subaccount corresponding to that investment fund;

-6-



--------------------------------------------------------------------------------



 



          (b)      Each business day, each investment fund subaccount of a
Participant’s Deferral Account shall be credited with earnings or losses in an
amount equal to that determined by multiplying the balance credited to such
investment fund subaccount as of the prior day plus contributions credited that
day to the investment fund subaccount minus withdrawals debited that day to the
investment fund subaccount by the Interest Rate for the corresponding Fund
selected by the Company pursuant to Section 3.2(b).
          (c)      In the event that a Participant elects for a given Plan
Year’s deferral of Compensation to have a Scheduled Withdrawal Date, all amounts
attributed to the deferral of Compensation for such Plan Year shall be accounted
for in a manner which allows separate accounting for the deferral of
Compensation and investment gains and losses associated with such Plan Year’s
deferral of Compensation.
     4.2 Company Contribution Account.
          If the Company elects to credit a Company Discretionary Contribution
Amount or a Company Matching Contribution Amount on behalf of a Participant, the
Committee shall establish and maintain a Company Contribution Account for such
Participant. Each Participant’s Company Contribution Account shall be further
divided into separate investment fund subaccounts corresponding to the
investment fund elected by the Participant for the purpose of determining the
earnings or losses to be credited under the Participant’s Company Contribution
Account pursuant to Section 3.2(a). A Participant’s Company Contribution Account
shall be credited as follows:
          (a)      As soon as administratively feasible after a Company
Discretionary Contribution Amount or Company Matching Contribution Amount is
contributed by the Company, the Committee shall credit the investment fund
subaccounts of the Participant’s Company Contribution Account with an amount
equal to the Company Discretionary Contribution Amount, if any, applicable to
that Participant, that is, the proportion of the Company Discretionary
Contribution Amount, if any, or Company Matching Contribution Amount, if any,
which the Participant elected to be deemed to be invested in a certain type of
investment fund shall be credited to the corresponding investment fund
subaccount; and
          (b)      Each business day, each investment fund subaccount of a
Participant’s Company Contribution Account shall be credited with earnings or
losses in an amount equal to that determined by multiplying the balance credited
to such investment fund subaccount as of the prior day plus contributions
credited that day to the investment fund subaccount minus withdrawals debited
that day to the investment fund subaccount by the Interest Rate for the
corresponding Fund selected by the Company pursuant to Section 3.2(b).
     4.3 Trust Funding.
          The Company has created a Trust with First American Trust, FSB as the
Trustee. The Company shall contribute to the Trust (1) an amount equal to the
amount deferred by each Participant; (2) the aggregate amount of any Company
Discretionary Contribution Amounts; and (3) the aggregate amount of any Company
Matching Contribution Amounts.

-7-



--------------------------------------------------------------------------------



 



           Although the principal of the Trust and any earnings thereon shall be
held separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes of Plan Participants and Beneficiaries as
set forth therein, neither the Participants nor their Beneficiaries shall have
any preferred claim on, or any beneficial ownership in, any assets of the Trust
prior to the time such assets are paid to the Participants or Beneficiaries as
benefits and all rights created under this Plan shall be unsecured contractual
rights of Plan Participants and Beneficiaries against the Company. Any assets
held in the Trust will be subject to the claims of the Company’s general
creditors under federal and state law in the event of insolvency as defined in
Section 3.1 of the Trust.
ARTICLE V
VESTING
     A Participant shall be 100% vested in his or her Deferral Account. A
Participant shall be vested in accordance with the vesting schedule with respect
to Company Discretionary Contribution Amount and Company Matching Contribution
Amount announced at the time such contributions, if any, are made by the
Company.
ARTICLE VI
DISTRIBUTIONS
     6.1 Distribution of Deferred Compensation and Discretionary Company
Contributions.
          (a)      Distribution Not Due To Scheduled Withdrawal Date. Except for
Participants who are Key Employees pursuant to Section 1.1(w), in the case of a
Participant who terminates employment with the Company for any reason other than
death and who has an Account balance of Five Thousand Dollars ($5,000) or more,
the Distributable Amount shall be paid to the Participant in the form of a lump
sum payment on the Participant’s Payment Date. An optional form of benefit may
be elected by the Participant, on the form provided by Company, during his or
her Initial Election Period (subject to subsequent amendments as discussed in
the next paragraph). Except for Participants who are Key Employees pursuant to
Section 1.1(w), the optional form of benefits shall be substantially equal
annual installments over a period not to exceed fifteen (15) years beginning on
the Participant’s Payment Date.
          In the case of a Participant who terminates employment with Company,
who is not a Key Employee under Section 1.1(w), and has an Account balance of
less than Five Thousand Dollars ($5,000), the Distributable Amount shall be paid
to the Participant in a lump sum distribution on the Participant’s Payment Date.
          In the case of a Participant who terminates employment with the
Company for any reason other than death and who is a Key Employee under
Section 1.1(w), the Distributable Amount under this Section 6.1(a) shall be paid
or payments shall commence to the Participant no sooner than six (6) months
following the date from which such Participant

-8-



--------------------------------------------------------------------------------



 




terminates employment with the Company. This six (6) month restriction shall not
apply to a termination of employment due to death.
          The Participant’s Account shall continue to be credited with earnings
pursuant to Section 4.1 of the Plan until all amounts credited to his or her
Account under the Plan have been distributed.
          (b)      Distribution Due To Scheduled Withdrawal Date. In the case of
a Participant who has elected a Scheduled Withdrawal Date for a distribution
while still in the employ of the Company, such Participant shall receive his or
her Distributable Amount, but only with respect to those deferrals of
Compensation, vested Matching Contribution Amounts, if any, and vested Company
Discretionary Contribution Amounts, if any, and earnings on such deferrals of
Compensation, Matching Contribution Amounts and Company Discretionary
Contribution Amounts as shall have been elected by the Participant to be subject
to the Scheduled Withdrawal Date in accordance with Section 1.1(bb) of the Plan.
A Participant’s Scheduled Withdrawal Date with respect to deferrals of
Compensation, Matching Contribution Amounts and Company Discretionary
Contribution Amounts deferred in a given Plan Year can be no earlier than two
(2) years from the last day of the Plan Year for which the deferrals of
Compensation, Matching Contribution Amounts and Company Discretionary
Contribution Amounts are made. Participants may elect to have such amounts paid
in the form of a lump sum distribution or annual installments not to exceed five
(5) years. Such lump sum distribution will be paid or such installments will
commence in March of the year specified. A Participant may extend the Scheduled
Withdrawal Date for any Plan Year, provided such extension occurs at least one
(1) year before the Scheduled Withdrawal Date and provided that the first
payment with respect to which such election is made is deferred for a period of
not less than five (5) years from the date such payment would otherwise have
commenced or have been made. In the event a Participant terminates employment
with Company prior to a Scheduled Withdrawal Date, other than by reason of death
or Disability the portion of the Participant’s Account associated with a
Scheduled Withdrawal Date, which has not occurred prior to such termination,
shall be distributed in a lump sum as soon as practicable after such death or
Disability. Finally, if a Participant Account balance associated with a
Scheduled Withdrawal Date is less than Five Thousand Dollars ($5,000) as of the
Scheduled Withdrawal Date, such amount shall be paid to the Participant (and
after his or her death to his or her Beneficiary) in a lump sum distribution on
the Scheduled Withdrawal Date.
          (c)      Distribution for Termination of Employment due to Death. In
the case of a Participant who dies while employed by the Company, his or her
vested balance in his or her Account shall be paid as soon as practicable to his
or her Beneficiary in a lump sum payment, less any applicable withholding.
          (d)      Post-Termination Death Benefit. In the event a Participant
dies after his or her termination of employment and still has a vested balance
in his or her Account, the vested balance of such Account shall be paid as soon
as practicable to the Participant’s Beneficiary in a lump sum payment, less any
applicable withholding.

-9-



--------------------------------------------------------------------------------



 



     6.2 [Reserved.]
     6.3 Hardship Distribution.
          A Participant shall be permitted to elect a Hardship Distribution from
his or her vested Accounts in accordance with Section 1.1(s) of the Plan prior
to the Payment Date, subject to the following restrictions:
          (a)       The election to take a Hardship Distribution shall be made
by filing a form provided by and filed with the Committee prior to the end of
any calendar month.
          (b)      The Committee shall have made a determination that the
requested distribution constitutes a Hardship Distribution in accordance with
Section 1.1(s) of the Plan.
          (c)      The amount determined by the Committee as a Hardship
Distribution shall be paid in a single cash lump sum as soon as practicable
after the end of the calendar month in which the Hardship Distribution election
is made and approved by the Committee.
     6.4 Inability to Locate Participant.
          In the event that the Committee is unable to locate a Participant or
Beneficiary within two years following the required Payment Date, the amount
allocated to the Participant’s Deferral Account shall be forfeited. If, after
such forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit shall be reinstated without interest or earnings.
ARTICLE VII
ADMINISTRATION
     7.1 Committee.
          The members of the Committee shall consist of the members of the
Compensation Committee of the Board of Directors, as such Compensation Committee
may be constituted from time to time.
     7.2 Committee Action.
          The Committee shall act at meetings by affirmative vote of a majority
of the members of the Committee. Any action permitted to be taken at a meeting
may be taken without a meeting if, prior to such action, a written consent to
the action is signed by all members of the Committee and such written consent is
filed with the minutes of the proceedings of the Committee. A member of the
Committee shall not vote or act upon any matter which relates solely to himself
or herself as a Participant. The Chair or any other member or members of the
Committee designated by the Chair may execute any certificate or other written
direction on behalf of the Committee.

-10-



--------------------------------------------------------------------------------



 



     7.3 Powers and Duties of the Committee.
          (a)      The Committee, on behalf of the Participants and their
Beneficiaries, shall enforce the Plan in accordance with its terms, shall be
charged with the general administration of the Plan, and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the following:
       (1)     To select the Funds in accordance with Section 3.2(b) hereof;
       (2)     To construe and interpret the terms and provisions of this Plan,
including any ambiguity;
       (3)     To compute and certify to the amount and kind of benefits payable
to Participants and their Beneficiaries;
       (4)     To maintain all records that may be necessary for the
administration of the Plan;
       (5)     To provide for the disclosure of all information and the filing
or provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;
       (6)     To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof;
       (7)     To appoint a Plan administrator or any other agent, and to
delegate to them such powers and duties in connection with the administration of
the Plan as the Committee may from time to time prescribe; and
       (8)     To take all actions necessary for the administration of the Plan,
including determining whether to hold or discontinue the policies.
     7.4 Construction and Interpretation.
          The Committee shall have full discretion to construe and interpret the
terms and provisions of this Plan, which interpretations or construction shall
be final and binding on all parties, including but not limited to the Company
and any Participant or Beneficiary. The Committee shall administer such terms
and provisions in a uniform and nondiscriminatory manner and in full accordance
with any and all laws applicable to the Plan.
          7.5 Information.
     To enable the Committee to perform its functions, the Company shall supply
full and timely information to the Committee on all matters relating to the
Compensation of all Participants, their death or other events which cause
termination of their participation in this Plan, and such other pertinent facts
as the Committee may require.

-11-



--------------------------------------------------------------------------------



 



     7.6 Compensation, Expenses and Indemnity.
          (a)      The members of the Committee shall serve without compensation
for their services hereunder.
          (b)      The Committee is authorized at the expense of the Company to
employ such legal counsel as it may deem advisable to assist in the performance
of its duties hereunder. Expenses and fees in connection with the administration
of the Plan shall be paid by the Company.
          (c)      To the extent permitted by applicable state law, the Company
shall indemnify and hold harmless the Committee and each member thereof, the
Board of Directors and any delegate of the Committee who is an employee of the
Company against any and all expenses, liabilities and claims, including legal
fees to defend against such liabilities and claims arising out of their
discharge in good faith of responsibilities under or incident to the Plan, other
than expenses and liabilities arising out of willful misconduct. This indemnity
shall not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under state law.
     7.7 Quarterly Statements.
          Under procedures established by the Committee, a Participant shall
have access to an electronic statement with respect to such Participant’s
Accounts on a quarterly basis.
     7.8 Disputes.
     (a)      Claim.
          A person who believes that he or she is being denied a benefit to
which he or she is entitled under this Plan (hereinafter referred to as
“Claimant”) must file a written request for such benefit with the Committee,
setting forth his or her claim. The request must be addressed to the Chair of
the Committee.
     (b)      Claim Decision.
          Upon receipt of a claim, the Committee shall advise the Claimant that
a reply will be forthcoming within ninety (90) days and shall, in fact, deliver
such reply within such period. The Committee may, however, extend the reply
period for an additional ninety (90) days for special circumstances.
          If the claim is denied in whole or in part, the Committee shall inform
the Claimant in writing, using language calculated to be understood by the
Claimant, setting forth: (A) the specified reason or reasons for such denial;
(B) the specific reference to pertinent provisions of this Plan on which such
denial is based; (C) a description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation of why
such material or such information is necessary; (D) appropriate information as
to the steps to be

-12-



--------------------------------------------------------------------------------



 




taken if the Claimant wishes to submit the claim for review; and (E) the time
limits for requesting a review under subsection (c).
          (c)      Request For Review.
          Within sixty (60) days after the receipt by the Claimant of the
written opinion described above, the Claimant may request in writing that the
Committee review its prior determination. Such request must be addressed to the
Chair of the Committee. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Committee. If the
Claimant does not request a review within such sixty (60) day period, he or she
shall be barred and estopped from challenging the Committee’s determination.
          (d)      Review of Decision.
          Within sixty (60) days after the Committee’s receipt of a request for
review, after considering all materials presented by the Claimant, the Committee
will inform the Participant in writing, in a manner calculated to be understood
by the Claimant, the decision setting forth the specific reasons for the
decision containing specific references to the pertinent provisions of this Plan
on which the decision is based. If special circumstances require that the sixty
(60) day time period be extended, the Committee will so notify the Claimant and
will render the decision as soon as possible, but no later than one hundred
twenty (120) days after receipt of the request for review.
ARTICLE VIII
MISCELLANEOUS
     8.1      Unsecured General Creditor.
          Participants and their Beneficiaries, heirs, successors, and assigns
shall have no legal or equitable rights, claims, or interest in any specific
property or assets of the Company. No assets of the Company shall be held in any
way as collateral security for the fulfilling of the obligations of the Company
under this Plan. Any and all of the Company’s assets shall be, and remain, the
general unpledged, unrestricted assets of the Company. The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors. It
is the intention of the Company that this Plan be unfunded for purposes of the
Code and for purposes of Title 1 of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”).
     8.2 Restriction Against Assignment.
          The Committee shall cause all amounts payable hereunder to be paid
only to the person or persons designated by the Plan and not to any other person
or corporation. No part of a Participant’s Accounts shall be liable for the
debts, contracts, or engagements of any Participant, his or her Beneficiary, or
successors in interest, nor shall a Participant’s Accounts be subject to

-13-



--------------------------------------------------------------------------------



 




execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If any Participant, Beneficiary or successor
in interest is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, commute, assign, pledge, encumber or charge any distribution or
payment from the Plan, voluntarily or involuntarily, the Committee, in its
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary or successor in interest in
such manner as the Committee shall direct.
     8.3 Withholding.
          The Committee shall cause to be deducted from each payment made under
the Plan or any other Compensation payable to the Participant (or Beneficiary)
all taxes which are required to be withheld by the Company in respect to such
payment or this Plan. The Committee shall have the right to reduce any payment
(or compensation) by the amount of cash sufficient to provide the amount of said
taxes.
     8.4 Amendment, Modification, Suspension or Termination.
          The Committee may amend, modify, suspend or terminate the Plan in
whole or in part, except that no amendment, modification, suspension or
termination shall have any retroactive effect to reduce any amounts allocated to
a Participant’s Accounts. In addition, no amendment may be made to the Plan to
increase or mandate Company Discretionary Contribution Amounts and/or Company
Matching Contribution Amounts absent approval by the Board. In the event that
this Plan is terminated due to a “Change in Control,” the amounts allocated to a
Participant’s Accounts shall be distributed to the Participant in a lump sum
within thirty (30) days following the date of termination of the Plan. For these
purposes, the term “Change in Control” shall mean either: (a) the “acquisition”
by a “person” or “group” (as those terms are used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules promulgated thereunder), other than by Permitted Holders, of beneficial
ownership (as defined in Exchange Act Rule 13d-3) directly or indirectly, of any
securities of the Company or any successor of the Company immediately after
which such person or group owns securities representing more than fifty percent
(50%) of the total fair market value or the combined voting power of the Company
or any successor of the Company; (b) within any twelve (12) month period, the
individuals who were directors of the Company as of July 1, 2005 (the “Incumbent
Directors”) ceasing for any reason other than death or disability to constitute
at least a majority of the Board of Directors of the Company, provided that any
director who was not a director as of July 1, 2005 shall be deemed to be an
Incumbent Director if such director was appointed or elected to the Board of
Directors of the Company by, or on the recommendation or approval of, at least a
majority of directors who then qualified as Incumbent Directors, provided
further that any director appointed or elected to the Board of Directors of the
Company to avoid or settle a threatened or actual proxy contest shall in no
event be deemed to be an Incumbent Director; (c) approval by the stockholders of
the Company of any merger, consolidation or reorganization involving the
Company, unless either (A) the stockholders of the Company immediately before
such merger, consolidation or reorganization own, directly or indirectly
immediately following such merger, consolidation or reorganization, at least
fifty

-14-



--------------------------------------------------------------------------------



 



percent (50%) of the combined voting power of the company(ies) resulting from
such merger, consolidation or reorganization in substantially the same
proportion as their ownership immediately before such merger, consolidation or
reorganization, or (B) the stockholders of the Company immediately after such
merger, consolidation or reorganization include Permitted Holders; (d) approval
by the stockholders of the Company of a transfer of fifty percent (50%) or more
of the assets of the Company, unless the person to which such transfer is made
is either (A) a Subsidiary of the Company, (B) wholly owned by all of the
stockholders of the Company, or (C) wholly owned by Permitted Holders; or
(e) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
     8.5 Governing Law.
          This Plan shall be construed, governed and administered in accordance
with the laws of the State of Delaware, except where pre-empted by federal law.
     8.6 Receipt or Release.
          Any payment to a Participant or the Participant’s Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Committee and the Company. The
Committee may require such Participant or Beneficiary, as a condition precedent
to such payment, to execute a receipt and release to such effect.
     8.7 Payments on Behalf of Persons Under Incapacity.
          In the event that any amount becomes payable under the Plan to a
person who, in the sole judgment of the Committee, is considered by reason of
physical or mental condition to be unable to give a valid receipt therefore, the
Committee may direct that such payment be made to any person found by the
Committee, in its sole judgment, to have assumed the care of such person. Any
payment made pursuant to such determination shall constitute a full release and
discharge of the Committee and the Company.
     8.8 Limitation of Rights and Employment Relationship.
          Neither the establishment of the Plan and Trust nor any modification
thereof, nor the creating of any Fund or Account, nor the payment of any
benefits shall be construed as giving to any Participant, or Beneficiary or
other person any legal or equitable right against the Company or the trustee of
the Trust except as provided in the Plan and Trust; and in no event shall the
terms of employment of any Employee or Participant be modified or in any way be
affected by the provisions of the Plan and Trust.
     8.9 Headings.
          Headings and subheadings in this Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.

-15-



--------------------------------------------------------------------------------



 



EXHIBIT A



     Effective July 1, 2005, employees with job titles of Senior Director,
Practice Manager or above shall be eligible to participate in the Plan.



A-1